Citation Nr: 1807579	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer. 

2.  Entitlement to service connection for tracheal cancer. 

3.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for a left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2017 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It has been conceded, and is not in dispute that the Veteran was exposed to Agent Orange/herbicide agents in service.  He seeks service connection for cancers of the larynx and trachea (which are both considered to be respiratory cancers entitled to presumptive service connection under 38 U.S.C. § 1116 and 38 C.F.R. § 3.309 (e)).  At the December 2017 videoconference hearing, the Veteran testified that he has diagnoses of laryngeal and tracheal cancers.  While medical evidence in the record notes diagnoses of "throat cancer" and sub-lingual, mandibular and tongue cancer, it does not include any medical records showing a clear diagnosis of laryngeal or tracheal cancer.  Accordingly, development for clarification as to whether or not he actually has these claimed diseases is necessary. 
In addition, the record suggests that the medical evidence associated with the record is incomplete.  The April 2014 statement of the case (SOC) notes Prescott VAMC treatment records dated in December 2010; such records are not found in the Veteran's electronic record.  Consequently, a remand to obtain outstanding pertinent medical records is necessary.
March 2012 AOJ correspondence asked the Veteran to submit an "Authorization to Disclose- Protected Health Information" release form for VA to obtain records of his private treatment at the Mayo Clinic.  He did not submit such authorization.  In light of his testimony (and because those records are critical pertinent evidence that remains outstanding), the Board finds that he should be afforded further opportunity to comply with the request.  [The alternative may be dismissal of his appeal as abandoned under 38 C.F.R. § 3.158(a).]
Regarding the claims seeking increased ratings for left ear hearing loss and PTSD, at the December 2017 Travel Board hearing, the Veteran testified that his hearing acuity and PTSD have both worsened in severity since the most recent VA examinations.  In light of the length of intervening period since he was last examined by VA (in April and May 2012, more than 5 years ago) and the allegation of worsening, contemporaneous examinations to assess the disabilities are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).
Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete clinical records (any not already associated with the claims file), of all evaluations and/or treatment the Veteran has received for cancer to specifically include the records from the Prescott VAMC dated December 2010. 

The AOJ should also again ask the Veteran to submit an authorization for VA to secure for the record complete clinical records of his treatment for cancer at the Mayo Clinic.  The AOJ should proceed to secure the records from the Mayo Clinic.  If any records sought are unavailable, it must be so certified (with reason specified).  If any records sought are available, but not submitted pursuant to the AOJ's request, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded opportunity to complete the submission.  If the Veteran fails (without good cause) to respond to the request for authorizations, the claim should be further processed under 38 C.F.R. § 3.158(a) after the one year period afforded for such submission has expired.  

2.  The AOJ should then arrange for the Veteran's record to be forwarded to an appropriate physician (e.g. an oncologist or pathologist) for review and a medical advisory opinion regarding the nature and etiology of the Veteran's cancers and specifically whether he has diagnoses of cancers of the trachea and larynx (i.e. respiratory cancers entitled to presumptive service connection due to exposure to herbicide agents), as alleged.  If he is not found to have/have had tracheal and/or laryngeal cancers, the consulting provider should further opine whether or not the cancers shown may be etiologically related to the Veteran's service, to include as due to exposure to herbicide agents.   

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should arrange for a VA audiological examination of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting audiometry findings, the examiner should elicit from the Veteran a description of the impact his hearing loss has on daily activity functioning, and should comment regarding whether his account is consistent with the findings on audiometry, and also on the impact the level of hearing impairment shown by audiometry would be expected to have on occupational functioning.

The examiner should include rationale with all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his PTSD. The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination. 

The examiner should describe the nature, frequency and severity of all psychiatric symptoms found.  The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each symptom listed in the criteria for ratings for mental disability in excess of 10 percent (as well as any symptoms of similar gravity found, but not listed in the rating criteria).  The examiner should note the severity and frequency of the symptoms found and should comment on the impact the psychiatric symptoms have on occupational and social functioning.  

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

